UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1583



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG COUNTY SHERIFF’S DEPARTMENT,

                                                   Defendant -Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-04-513-5)


Submitted:   August 25, 2004            Decided:    September 20, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curlee Sherman appeals the district court’s judgment

adopting the magistrate judge’s order that dismissed his complaint

pursuant to a previously entered prefiling review order.    We have

reviewed the record and find no reversible error.      Accordingly,

although we grant leave to proceed on appeal in forma pauperis, we

affirm for the reasons stated by the district court.    See Sherman

v. Orangeburg County Sheriff’s Dep’t, No. CA-04-513-5 (D.S.C. filed

Apr. 21, 2004, entered Apr. 23, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED